Citation Nr: 1402310	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1988 to July 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, her service-connected psychiatric disorder, heart condition, left ankle disability, left lower extremity radiculopathy, and scars cause her to require aid and attendance. 


CONCLUSION OF LAW

Special monthly compensation (SMC) for aid and attendance is warranted.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350(b), 3.352(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to SMC based on aid and attendance, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Here, the Veteran has multiple service-connected disabilities:  a psychiatric disorder (70 percent disabling), a heart condition (60 percent disabling), left ankle condition (40 percent disabling), left lower extremity radiculopathy (10 percent disabling), scars of the left ankle (30 percent disabling), and right iliac crest scar (noncompensable).  Overall, the Veteran is evaluated as 100 percent disabled.

The Board finds that the evidence of record supports a finding of a need for aid and attendance due to service-connected disabilities.  First, the Veteran is evaluated as 100 percent disabled, to include serious psychiatric, heart, and orthopedic disorders.  Together, the VA examinations indicate that the Veteran's physical and the mental conditions alone do not cause a need for assistance with the activities of daily living.  The examinations support, however, that when considered together, the Veteran's service-connected disabilities cause the Veteran to need regular aid and attendance.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran requires aid and attendance due to her service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

SMC is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




